Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 21, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00676-CV



IN RE ANDREA SIMON, AMBER CROOK, AMANDA BUSBEE, WALTER
           SIMON, AND JAMES CAMBPELL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-01361

                         MEMORANDUM OPINION

      Relators Andrea Simon, Amber Crook, Amanda Busbee, Walter Simon, and
James Cambpell filed a petition for writ of mandamus and emergency motion for
temporary relief in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relators ask this Court to compel the Honorable Ravi
K. Sandill, presiding judge of the 127th District Court of Harris County, to vacate
the trial court’s November 19, 2021 order allowing Wells Fargo Bank, N.A. to
interplead Albert Benjamin Simon’s estate funds into the registry of the district
court.

         Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. Additionally, our
November 23, 2021 stay is lifted.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2